


Exhibit 10.25

CEO ANNUAL AND LONG-TERM EQUITY INCENTIVE PROCESS

 

 

A.

Overview


 

 

 

 

 

 

1.

The CEO’s equity incentive will be paid in TNL restricted stock which will be
issued and governed by Restricted Stock Plan II, except as otherwise provided in
this document.

 

 

 

 

 

 

2.

The CEO’s equity incentive will have two parts:

 

 

 

 

 

 

 

 

a.

An annual equity incentive which will be determined by the degree to which the
CEO achieves his/her annual, objectively determinable by the Board,
non-financial goals as agreed upon by the Board and the CEO.

 

 

 

 

 

 

 

 

b.

A long-term equity incentive which will be determined by the degree to which the
Board determines that the CEO has, through his/her leadership and guidance,
created long-term value for the various constituents of the Company. It is
recognized that the Board’s determination will be both quantitative and
qualitative, and will be based on goals or targets.

 

 

 

 

 

3.

All determinations by the Board regarding the degree to which the CEO has earned
annual or long-term equity incentive will be final and absolute.

 

 

 

 

 

4.

The terms “Board member” and “Board” include only those Board members who are
outside directors as defined in Treasury Regulation 1.162-27(e)(3)(i).


 

 

B.

Process


 

 

 

 

 

 

1.

Annual Equity Incentive

 

 

 

 

 

 

 

 

a.

The number of shares comprising the CEO’s annual equity incentive will be
determined each year by the Compensation Committee and approved by the Board at
the January meeting. The CEO’s equity incentive will be a maximum of 15,000
shares of TNL stock.

 

 

 

 

 

 

 

 

b.

Prior to the end of January of each year, the CEO and the Board will agree on
the CEO’s annual, objectively determinable, non-financial goals to be attained
for that year. The criteria the Board may look at in determining the CEO’s
performance goals will be those set forth in the Company’s Restricted Stock Plan
as amended from time to time.

 

 

 

 

 

 

 

 

c.

Before the December Board meeting each year, (i) the CEO will circulate to the
Board his/her evaluation of his/her performance for the past year, and (ii) each
Board member will submit to the Chair of the Compensation Committee his/her
evaluation of the CEO’s past year’s performance using the then standard TNL
rating assessment form as may be modified by the Compensation Committee
specifically for the CEO from time to time.

 

 

 

 

 

 

 

 

d.

At the private session after the December board meeting each year, the Board and
CEO will meet for the annual CEO evaluation discussion. At this meeting, they
will discuss the CEO’s performance against his/her annual goals and the
assessment forms earlier submitted by the Board (which will have been tallied
and summarized by the Chairman of the Compensation Committee). As a result of
that process, the Board will determine to what degree the CEO has earned his/her
annual equity


--------------------------------------------------------------------------------




 

 

 

incentive award (from zero to 100%) based upon his/her attainment of one or more
of the goals agreed upon pursuant to B.1.b above. The restricted shares granted
as a result will be issued by the Company as soon as possible thereafter and
will have a one-year vesting period from the date of grant.


 

 

 

 

2.

Long-Term Equity Award

                           In addition to the CEO’s annual equity incentive, the
CEO will be eligible to earn a long-term equity award, as follows:

 

 

 

 

a.

Commencing at the end of 2006 and using the same processes and time frame
described in Section 1 (b) through (c) above, the Board will annually review the
CEO’s overall three-year performance to determine his/her contribution to
building long-term value for the Company and all of its constituents.

 

 

 

 

b.

The Board and CEO recognize the inherent difficulty in constructing three-year
plans, goals or specific, objective performance criteria due to changing
circumstances, shifting priorities, external and internal events as well as the
shifting nature of the businesses in which the Company is engaged.

 

 

 

 

c.

Accordingly, the CEO’s long-term equity award will be based on the Board’s
judgment regarding how the Company has progressed over rolling three-year
periods (the first period will end on December 31, 2006, the second on December
31, 2007, and so on until otherwise determined by the Board) relative to
established performance criteria as described in the Company’s Restricted Stock
Plan as amended from time to time.

 

 

 

 

d.

The criteria the Board may look at in determining the CEO’s long-term
performance will be those set forth in the Company’s Restricted Stock Plan as
amended from time to time.

 

 

 

 

e.

The CEO’s long-term equity incentive award will be a maximum of 12,000 shares
for each three-year period commencing with the three years ended December 31,
2006. By way of example, the CEO can earn a maximum of 12,000 shares for the
three-year period ended December 31, 2006, 12,000 shares for the three-year
period ended December 31, 2007 and on each year until changed by the Board of
Directors or this process terminates pursuant to Section 3 below.


 

 

 

 

3.

Term

                  This CEO Annual and Long-Term Equity Award process shall
expire on January 1, 2010. The last three-year period covered by the CEO’s
long-term equity award shall end on December 31, 2009.

--------------------------------------------------------------------------------